Since defendant made no motion to withdraw his guilty plea, *585his challenge to its voluntariness is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that nothing in the record casts doubt on the voluntariness of the plea. Defendant’s claim that he was entitled to be advised that his plea would result in an enhanced sentence upon conviction of a subsequent felony is without merit (People v McGrath, 43 NY2d 803; People v Hannon, 209 AD2d 319, Iv denied 85 NY2d 862; People v Blanco, 156 AD2d 264, Iv denied 75 NY2d 867).
The existing record demonstrates that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714; People v Ford, 86 NY2d 397, 404). Concur— Nardelli, J.P., Saxe, Buckley, Ellerin and Marlow, JJ.